Title: To James Madison from George Nicholas, 24 July 1785
From: Nicholas, George
To: Madison, James


Dear Sir,
Sweet Springs. July 24th. [1785]
I am very unhappy to find by your letter which has just now come to hand that two of mine to you have miscarried. I found that no alterations could be made to the remonstrance* without injury and immediately had it copied and sent to the counties I mentioned in a former letter.
One of my letters must certainly have reached you before this but for fear of accident shall desire my brother to send this on. I am with respect and esteem Dr. Sir, Yr. obdt. Servt.
G: Nicholas
